UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7635


RICKY D. NELSON,

                Plaintiff - Appellant,

          v.

KAREN D. BROWN, Chairman of the Parole Board of Virginia
“DOC”; HAROLD W. CLARKE, Director of VDOC,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:15-cv-00285-AWA-LRL)


Submitted:   February 17, 2016            Decided:   February 24, 2016


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Ricky D. Nelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricky D. Nelson seeks to appeal the district court’s order

dismissing his complaint without prejudice to his right to file

a petition for a writ of habeas corpus or an amended complaint.

This court may exercise jurisdiction only over final orders of

the     district    court,       28     U.S.C.      § 1291    (2012),       and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                  The order Nelson seeks to appeal

is    neither   a   final       order   nor    an    appealable      interlocutory      or

collateral order.           See Goode v. Central Va. Legal Aid, 807 F.3d
619 (4th Cir. 2015).              Accordingly, we deny Nelson’s motion to

appoint counsel, dismiss the appeal for lack of jurisdiction,

and remand the case to the district court with instructions to

allow    Nelson     to    file    an    amended     complaint       or   petition.      We

dispense     with        oral    argument      because       the    facts    and     legal

contentions       are    adequately      presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                             DISMISSED AND REMANDED




                                              2